PER CURIAM.
Defendant-appellant appeals an adverse final judgment entered by the trial court which awarded plaintiff $3,000 plus costs.
Plaintiff-appellee, a personnel agency, filed suit against the defendant-appellant Basic Food Industries, Inc. to recover on an account stated for services in securing an executive-employee for a subsidiary of the defendant. Plaintiff agency alleged that in May 1971 its manager, Mr. Doro, received a telephone call from one Framke who identified himself as president of the defendant corporation and requested Mr. Doro to find a comptroller for a subsidiary company of the defendant-appellant. In accordance with this request plaintiff secured for the defendant as an employee Lee Reifel and thereafter plaintiff sent a $3,000 invoice for services rendered to the appellant who refused to pay it. Plaintiff then filed its complaint to recover the $3,000 and attached thereto a fee schedule and a copy of the invoice mailed to the defendant. The cause was tried non-jury at the conclusion of which the trial court entered judgment in favor of the plaintiff in the sum of $3,-000, from which defendant now appeals.
On appeal, appellant basically contends that the plaintiff failed to establish a prima facie case. We disagree.
After a careful examination of the record on appeal we conclude there was substantial competent evidence contained therein to sustain the trial court in finding the existence of a debt from the defendant to the plaintiff in the amount of $3,000. See Gendzier v. Bielecki, Fla.1957, 97 So.2d 604.
Accordingly, the judgment herein appealed is hereby affirmed.
Affirmed.